DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group 1 (claims 1-6) and Species 1 (as depicted in Figs. 7-15) in the reply filed on 10/27/2022 is acknowledged.  
	With respect to the restriction requirement, Election of Group I (claims 1-6) was made without traverse in the reply filed on 10/27/2022.  With respect to the election of species requirement, Applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election of Species 1 (as depicted in Figs. 7-15) has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-6 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "moving a turn member from the vicinity of the bend member along the bast so as to cause a turn to move along the bast, thus separating the bast from the hurd as the turn passes, resulting in a portion of bast spanning a gap between the bend member and the turn member" as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "moving a turn member from the vicinity of the bend member along the bast so as to cause a turn to move along the bast, thus separating the bast from the hurd as the turn passes, resulting in a portion of bast spanning a gap between the bend member and the turn member".  The specification does not clearly set forth a turn member.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
In claim 1, line 5, "a one of" appears to read "one of";
In claim 1, line 5, "the hurd" should read "a hurd" as it is the first time the limitation is recited;
In claim 1, line 6, "the outside" should read "an outside", and "the inside" should read "an inside" as it is the first time each limitation is recited as it is the first time the limitation is recited;
In claim 1, line 8, "the vicinity" should read "a vicinity" as it is the first time the limitation is recited;
In claim 1, line 13, "the ends" appears to read "the two ends" for consistency;
In claim 6, line 2, "comprises" should read "comprise".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "each section", which renders the claim indefinite.  The claim has previously defined "a plurality of plant stalk sections".  It is unclear "each section" is referring to the previously defined plurality of plant stalk sections or different sections.  For examination purposes, the limitation has been construed to be the former as "each of the plurality of plant stalk sections".
	Claim 1 recites the limitation "the plant stalk pieces", which renders the claim indefinite.  The claim has previously defined "a piece of a plant stalk" and "a plurality of plant stalk sections".  It is unclear whether the limitation is being referred to, i.e., the plurality of plant stalk sections as previously defined or a plurality of stalk pieces.  If the latter, it is further unclear whether the plurality of stalk pieces comprising the previously defined "a piece of a plant stalk".  For examination purposes, the limitation has been construed to be the former as "the plurality of plant stalk sections".
	Claim 1 recites the limitation "the bend", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  The claim has previously defined "a bend member".  It is unclear whether the limitation is referring to the previously defined bend member or a different structure having a bend.  For examination purposes, the limitation has been interpreted as "a bend of the plant stalk section".
	Claims 1 and 4-5 recite the limitations "a bast side", "bast", "the bast layer", "the bast" and "the folded bast" in multiple instances, which render the claims indefinite.  It is unclear whether any of these are referring to the same element or different.  For clarity, if the terms are to the same element, a consistent name should be used with "said" or "the" when referring back.  For examination purposes, the examiner has interpreted "a bast side" as "a bast layer", "bast" as "the bast layer", "the bast" as "the bast layer" and "the folded bast" as "the folded bast layer".
	Claim 1 recites the limitations "a hurd side", "the hurd" and "the hurd layer".  There is insufficient antecedent basis for this limitation in the claim.   It is unclear whether any of these are referring to the same element or different.  For clarity, if the terms are to the same element, a consistent name should be used with "said" or "the" when referring back.  For examination purposes, the examiner has interpreted "a hurd side" as "a hurd layer", and "the hurd" as "the hurd layer". 
	Claim 1 recites the limitation "a turn", which renders the claim indefinite.  It is unclear which structure or feature is being referred to.  Does Applicant mean a turn of the one of the plant stalk sections or a turn of a different structure?  For examination purposes, the limitation has been construed to be "a turn of the one of the plant stalk sections".
	Claim 1 recites the limitation "the spanning portion of bast".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is a "spanning portion", whether a portion spanning the bast layer or a portion of the bast layer spanning another structure. therefore, it is unclear what structure is being referred to by the limitation.  For examination purposes, the limitation has been construed to be the portion of bast spanning the gap between the bend member and the turn member.
	Claims 2 recites the limitation "the splitting step".  Claim 2 depends from claim 1; however, the term "step" is not recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests claim 1 be properly amended to provide proper antecedent basis for the limitation.  For examination purposes, the examiner has interpreted that the limitation is referring to "splitting the piece of plant stalk lengthwise to create a plurality of plant stalk sections".
	Similarly, claim 3 recites the limitation "the flattening step".  Claim 3 depends from claims 1-2; however, the term "step" is not recited in any of the claims.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests claims 1 and/or 2 be properly amended to provide proper antecedent basis for the limitation.  For examination purposes, the examiner has interpreted that the limitation is referring to "flattening the piece of plant stalk". 
	Similarly, claim 4 recites the limitation "the drawing step".  Claim 4 depends from claim 1; however, the term "step" is not recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests claim 1 be properly amended to provide proper antecedent basis for the limitation.  For examination purposes, the examiner has interpreted that the limitation is referring to "drawing the spanning portion of bast past the bend member and the turn member".
	Claim 5 recites the limitation "the folded bast".  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends from claims 1 and 4; however, none of claims 1 and 4 recites a folded bast.  The examiner suggests claim 4 be properly amended to provide proper antecedent basis for the limitation.  For examination purposes, "the folded bast" has been interpreted as "a folded bast". 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Paulitz (US 2016/0270315 A1) in view of Yang (CN 110670143 A).
Regarding claim 1, Paulitz discloses a method for decorticating a piece of a plant stalk comprising an outer bast and an inner hurd (para. 0014; claim 33), the method comprising: 
a) splitting the piece of plant stalk lengthwise to create a plurality of plant stalk sections (splitting a bast plant stem 18 into two stem parts 3; fig. 1b; para. 0082), each section having a bast layer, a hurd layer and two ends (bast layer 3c, hurd layer 3a, and two terminal ends; figs. 1a-1b, 3; paras. 0081-0082); 
b) bending one of the plurality of plant stalk sections about a bend member (a bending agent at bend point M; fig. 3; paras. 0045, 0085, 0094), with the hurd layer on the outside of a bend of the plant stalk section and the bast layer on the inside of the bend (see fig. 3), so as to break the hurd layer without severing the bast layer (bask layer 3c is undamaged; fig. 3; paras. 0085-0086); 
c) moving a turn member (a bending agent at bend and breakpoint A; figs. 3-4; paras. 0085-0087, 0094) from a vicinity of the bend member along the bast layer (moving from point A to A'; figs. 3-4; para. 0087) so as to cause a turn to move along the bast layer (figs. 3-5; para. 0087), thus separating the bast layer from the hurd layer as the turn passes (figs. 3-5; para. 0087), resulting in a portion of the bast layer spanning a gap between the bend member and the turn member (between M and A; see figs. 3-5; para. 0087); and
d) drawing the spanning portion of the bast layer (by rollers 5, 6; figs. 3, 6-7; paras. 0088-0089), so as to cause turns to move along the bast layer to the ends of the plant stalk section (see figs. 3-7), thus separating the bast layer from the hurd layer as the turns pass (when peeling of the bast layer continues; figs. 3-7).
	Paulitz does not disclose drawing the spanning portion of the bast layer including drawing the spanning portion of the bast layer past the bend member and the turn member.  However, Yang in an analogous art teaches a method for decorticating a piece of a plant stalk (a method of decorticating a ramie plant stalk; see English translation; abstract; para. 0009) comprising an outer bast layer and an inner hurd layer (a ramie plant stalk comprising an outer bast and an inner hurd), the method comprising splitting a plant stalk piece lengthwise to create two plant stalk sections (paras. 0009, 0042); bending one of the plank stalk sections about a bend member (a feeding and folding disc; para. 0009) and forming two bended parts (folding at a middle area of one of the stalk sections thereby forming two bended parts; para. 0009); and drawing the outer bast backward between the two bended parts (the hemp skin is pulled back by upper and lower clamping and traction bodies; para. 0009), so as to cause turns to move along the bast layer to terminal ends of the plant stalk section (turns of the bask layer form and move during the pulling back process; para. 0009), thus separating the bast layer from the hurd layer as the turns pass (para. 0009).  Yang teaches an easy approach which is capable of simultaneously separating the bast layer and the inner layer of both of the two plant stalk sections by drawing the spanning portion of the bast layer backward between the two plant stalk sections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Paulitz, with drawing the spanning portion of the bast layer backward between the plant stalk sections 3a and 3b as taught by Yang, in order to provide a simpler method to simultaneously separate the bust layer and the hurd layer of both plant stalk sections 3a and 3b, thereby reducing the processing time and save cost.  Such a combination would yield predictable results.  By this combination, the spanning portion of the bast layer would pass the bend member at point M and the turn member at point A' (see Fig. 3 of Paulitz).
	Regarding claim 2, Paulitz and Yang, in combination, disclose the method of claim 1, and Paulitz further discloses the method further comprising flattening the piece of plant stalk prior to or concurrently with the splitting step (between the pair of rolling mills 20 prior to the splitting step; fig. 1b; para. 0082).
Regarding claim 3, Paulitz and Yang, in combination, disclose the method of claim 2, and further discloses wherein the flattening step comprises passing the piece of plant stalk between opposed rollers (between the pair of rolling mills 20; fig. 1b; para. 0082).
Regarding claim 4, Paulitz and Yang, in combination, disclose the method of claim 1.   Paulitz does not disclose wherein the drawing step comprises moving a stripper member through the gap between the bend member and the turn member, so as to fold the bast about the stripper member.  However, Yang teaches wherein the drawing step comprises moving a stripper member (upper and lower claiming and traction bodies; para. 0009) through the gap between the two plant stalk sections (when pulling back spanning portion of the bast layer; para. 0009) so as to fold the bast layer about the stripper member (during the process of pulling back the bast layer, the bast layer would be folded about the upper and lower claiming and traction bodies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drawing step as disclosed by Paulitz, with wherein the drawing step comprises moving a stripper member through the gap between the two plant stalk sections so as to fold the bast layer about the stripper member as taught by Yang, in order to provide a simple and easy approach to separate the bask layer and the hurd layer.  By combination of Paulitz and Yang, the stripper member would move through the gap between the bend member and the turn member of Paulitz (see Fig. 3 of Paulitz).  
Regarding claim 5, Paulitz and Yang, in combination, disclose the method of claim 4.  Paulitz does not disclose the method further comprising removing the folded bast from the stripper member.  However, Yang teaches the method further comprising removing the folded bast from the stripper member (the hemp skin is pulled back and placed on a bottom plate of the machine base; para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Paulitz, with the method further comprising removing the folded bast from the stripper member as taught by Yang, in order to remove the separated bast layer for proceeding to a next processing step.
Regarding claim 6, Paulitz and Yang, in combination, disclose the method of claim 1, and Paulitz further discloses wherein the plurality of plant stalk sections comprises two plant stalk sections (splitting a bast plant stem 18 into two stem parts 3; fig. 1b; para. 0082).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732